DETAILED ACTION

This action is responsive to the Notice of Appeal Filed 11/23/2020 and subsequent Pre-Brief Appeal Conference decision mailed on December 23, 2020 for application 15/850,588. 
Claims 1, 3-9, 11-16, 29-32 are pending in the case.  
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Reasons for Allowance
With respect to independent claims 1, and 9, the prior art does not teach or suggest ‘a non-volatile dual in-line memory module (NVDIMM) comprising: one or more volatile memories, a first non-volatile memory slot; a second non-volatile memory slot; and wherein at least one of the first non-volatile memory slot and the second non-volatile memory slot is further configured to eject the corresponding one of the first and second removable non-volatile memory devices while power is supplied thereto.”.     
Examiner notes that the preamble of claim 1 that claims “A non-volatile dual in-line memory module (NVDIMM) comprising” is given patentable weight given it places the volatile memory, the 1st slot and the 2nd slot on the NVDIMM itself.
The limitation of a NVDIMM with a second non-volatile memory slot requires that the NVDIMM memory contain two physical slots on the same physical NVDIMM component, each slot holding non-volatile memory operatively connected to controller.   Applicant argues on the NVDIMM comprises (claim 1) or includes (claim 9) a second non-volatile memory slot”.  The NVDIMM and each slot hold removable DIMM and at least one of the two slots is hot pluggable (i.e. may be removed while power is supplied).    The slot is the physical connection on the NVDIMM that receives the removable non-volatile memory.  
Examiner is able to find a NVDIMM with a single non-volatile slot being removable while power is supplied to the memory (i.e. Chinnakkonda 2017/0160956 A1).
Examiner is able to find controllers that contain multiple DIMM slots in a cascading fashion where the second DIMM is attached to the first DIMM (Loughner US 2010/0005219 A1).   Thus, the second DIMM is not attached to a slot on the NVDIMM, it is attached to the non-volatile memory attached to the NVDIMM.   
Examiner is able to find an expansion card that allows two non-volatile DIMMs to be inserted into a single SLOT, where the expansion card has two SLOTs (Huang et al. 9,496,633).  However, the slots are not physically attached to the NVDIMM itself, they are attached to the expansion card.
Examiner is able to find a plurality of slots on a controller (versus on a NVDIMM) that holds removable non-volatile memory (Lai 2002/0002690 A1).
However, the complexity of the handling the electrical signals needed to combine these  separate disclosures into a single embodiment where the two volatile memories are attached to the NVDIMM as claimed is not taught or suggested and is not obvious to a person of ordinary skill in the art.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JANICE M. GIROUARD whose telephone number is (469)295-9131.  The examiner can normally be reached on M-F 7:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mano Padmanabhan can be reached on 571-272-4210.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-






/J.M.G./Examiner, Art Unit 2138                                                                                                                                                                                           
/William E. Baughman/Primary Examiner, Art Unit 2138